UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7588


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT MOSES WILKERSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:96-cr-00167-H-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Moses Wilkerson, Appellant Pro Se.    Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Moses Wilkerson seeks to appeal the district

court’s order denying his self-styled motion for writ of audit

querela.        Because       Wilkerson’s         motion     was    a     successive        and

unauthorized 28 U.S.C.A. § 2255 (West Supp. 2010) motion, see

28 U.S.C. § 2255(h); In re Vial, 115 F.3d 1192, 1194 (4th Cir.

1997), the district court was obligated to dismiss the motion,

see United States v. Winestock, 340 F.3d 200, 205 (4th Cir.

2003), and the order is not appealable unless a circuit justice

or   judge    issues    a     certificate         of     appealability.            28   U.S.C.

§ 2253(c)(1)       (2006);      Reid     v.       Angelone,       369     F.3d     363,     369

(4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,    a     prisoner         satisfies       this   standard      by

demonstrating        that     reasonable          jurists     would       find     that     the

district      court’s    assessment       of       the    constitutional           claims    is

debatable     or     wrong.      Slack    v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,      and     that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

                                              2
at   484-85.      We   have   independently        reviewed      the   record   and

conclude   that    Wilkerson    has   not   made     the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument     would    not    aid   the   decisional

process.

                                                                        DISMISSED




                                       3